Michael A. Chernine Consultant Agreement with Co-Signer, Inc.

 

This Agreement, effective as of January 2, 2014 (hereinafter “Effective Date”,
is between Co-Signer, Inc. and its subsidiaries and affiliated entities,
(hereinafter the “Company”) and Mr. Michael A. Chernine, (hereinafter the
“Consultant”) who hereby agrees to provide consulting services as follows:

 

1.                   Scope and Duties. Consultant shall provide Company with
consulting services on a non-exclusive basis as defined in Schedule A.

 

2.                   Term of Agreement. The Company shall retain Consultant to
provide its non-exclusive consulting services to the Company and Consultant
hereby agrees to provide such non-exclusive consulting services to the Company
during the term (the “Term”) commencing on the Effective Date and ending on the
first anniversary of such date, and automatically renewing for a twelve (12)
month term thereafter, subject to cancellation upon thirty day written notice by
either party. Termination shall not affect the obligation of the Company to
compensate the Consultant with fees payable under section 4 and Schedule B.

 

3.                   Personal Services. Consultant shall provide the services
described in this Agreement personally and not through any other affiliated
person or entity, employee, subcontractor or agent of Consultant without the
express prior written consent of the Company.

 

4.                   Remuneration to Consultant. As full and total consideration
for Consultant’s services described herein, the Company shall:

 

a.                   Compensate the Consultant for any corporate marketing and
business consulting activity that the Company undertakes as set forth in
Schedule B., attached hereto and made a part hereof:

 

b.                   Reimburse Consultant for any out-of-pocket expenses that
have been pre-approved by the Company during the Term for expenses actually
incurred by Consultant in connection with the performance of Consultant’s
services on behalf of the Company hereunder.

 

5.                   Independent Contractor. Consultant and Company acknowledge
that Consultant is an independent contractor and shall neither be construed nor
represented to be an employee of Company. It is agreed and understood, subject
to any separate confidentiality agreement with the Company, that Consultant
reserves the right, as a non-exclusive engagement, to engage in other consulting
activities either on its own behalf or on behalf of other persons or entities by
whom Consultant may be engaged either during or following the terms of this
Agreement.

 

6.                   General.

 

6.1                Entire Agreement. Each party acknowledges that it has read
this Agreement, understands it, and agrees to be bound by its terms, and further
agrees that this Agreement (including the accompanying Schedules attached
hereto) embodies the complete and exclusive statement of the agreement between
the parties, which supersedes and replaces all prior proposals, understandings
and all other agreements, oral and written, between the parties.

 

6.2                Binding Effect. This Agreement shall bind and inure to the
benefit of the parties, their respective heirs, personal representatives,
subsidiaries, legal successors and assigns.

 

6.3                Severability. If any parts of this Agreement are found to be
void or unenforceable, the remaining provisions shall nevertheless be binding
with the same effect as though the void parts were deleted.

 

6.4                Governing Law. This Agreement and performance hereunder shall
be governed by the laws of the State of Nevada, in the jurisdiction of Clark
County for all court systems therein.

 

6.5                Grammatical Usage. In construing this Agreement, feminine
pronouns shall be substituted for those masculine in form (and vice versa), and
plural terms shall be substituted for

singular and singular for plural, in any place where the context so requires.




6.6                Captions. The captions to this Agreement are inserted only
for purposes of convenient reference and in no way define, limit or prescribe
the scope or intent of this Agreement or any part hereof.

 

6.7                Counterparts. This Agreement may be executed in several
counterparts, each of which shall be considered a legal original for all
purposes. Any fully signed counterpart may be introduced into evidence in any
action or proceeding without having to produce the others.

 

 

 





6.8                Modification or Waiver.



 

(a)Modification. This Agreement may only be changed, modified or rescinded by
written instrument signed by all parties.

 

(b)Waiver. Any waiver of this Agreement shall not be effective unless made in a
writing signed by the person against whom the enforcement of such waiver is
sought. A waiver given in any case shall only apply to that particular act or
omission, and shall not be effective as to further acts or omissions, regardless
of whether they are of the same or similar nature.

 

6.9                Notices. All notices required to be given pursuant hereto
shall be given to the parties at their addresses set forth herein, or at such
other addresses a party may specify for a receipt of notice. All notices will be
deemed sufficiently given if: (i) sent by Federal Express or other overnight
courier service providing written evidence of delivery; (ii) if by registered or
certified mail, postage prepaid, return receipt requested; (iii) or sent by
facsimile and confirmed by first class mail.

 

CoSigner, Inc. Michael A. Chernine 8275 S. Eastern Avenue, Suite #200-661 10789
W Twain Avenue, Suite 200 Las Vegas, NV 89123-2545 Las Vegas, NV 89135-3030

 



6.10            Legal Fees. In the event of any legal action or arbitration
involving this Agreement, the prevailing party in such proceeding shall be
entitled to an award of reasonable expenses, including attorney’s fees,
disbursements and expenses of experts, as may be awarded by the Court or by the
Arbitration panel in its determination.

 

6.11            Arbitration. The Parties specifically agree that any controversy
or dispute which may arise between the buyer and seller concerning any
transaction or the construction or breach of this agreement shall be settled by
arbitration. Any arbitration shall be pursuant to the rules then applying to
JAMS/Endispute (“JAMS”), except to the extent set forth herein. The arbitration
panel shall consist of at least three (3) individuals, with at least one having
knowledge of investment and advisory activities. The Parties agree that any
arbitration proceeding pursuant to this provision shall be held in a location as
determined by the rules of JAMS. The ward of the arbitrator shall be final and
binding on the Parties and judgment upon the award rendered may be entered into
in any court, state or federal having jurisdiction.

 

The agreement to arbitrate does not entitle the Parties to obtain arbitration of
claim that would be barred by the relevant state of limitations if such claim
were brought in the Court of competent jurisdiction. If at the time a demand for
arbitration is made or an election or notice of intention to arbitrate is
served, the claims sought to be arbitrated would have been barred by the
relevant statute of limitations or other time bar, any party to this agreement
assert the limitation as a bar to the arbitration by applying to any court of
competent jurisdiction. The failure to assert such bar by application to a
court, however, shall not preclude its assertion before the arbitration.

 



The remainder of this page is intentionally left blank.

2

 

 

AGREED AND ACCEPTED the day above first written.

 

 

Co-Signer, Inc.:   /s/ Kurt A. Kramarenko By: Kurt A. Kramarenko Dated: 01/16/14
Title: CEO

 



Consultant:   /s/ Michael A. Chernine By:Michael A. Chernine Dated: 1/17/14
Title: Consultant

 

3

 

Schedule A

 

1.                   Consultant shall render marketing services inclusive of
introductions to property managers and real estate industry contacts
specifically in Las Vegas and the rest of Nevada and generally nationwide as
well as provide other general business advice, including, without limitation,
advice relating to corporate budgeting, operations, finance, and banking matters
for the benefit and growth of the Company as may be reasonably requested by
Company.

 

2.                   Consultant shall work in Nevada as an independent
contractor.

 

Schedule B

 

1.                   The Company, Co-Signer, Inc. shall compensate Consultant
1,000,000 shares of the Company’s common stock by grant, vested immediately, for
services to be rendered for the next 12 consecutive months.

 

2.                   Consultant’s compensation shall be deemed restricted per
SEC Rule 144 for 6 months and shall be issued immediately by the Company upon
execution of this Consulting Agreement.



4

 

